EXHIBIT 10.2

HARVARD BIOSCIENCE, INC.

HARVARD APPARATUS 2007 BONUS PLAN

August 3, 2007

The name of this plan is the Harvard Apparatus 2007 Bonus Plan (this “Bonus
Plan”). This Bonus Plan was adopted by resolution of the Compensation Committee
of Harvard Bioscience, Inc. (the “Company”) on May 1, 2007.

1. Participants. The participants in the Bonus Plan include Mark A. Norige and
such other employees, consultants and key persons of the Company or its direct
or indirect subsidiaries as may be determined by the administrator of this Bonus
Plan (the “Participants”).

2. Bonus Pool.

All bonuses payable under this Bonus Plan will be funded from a cash bonus pool
(the “Bonus Pool”) that will be created if Adjusted Operating Income (as defined
below) exceeds the Target Adjusted Operating Income as set forth on Exhibit A.
The size of the Bonus Pool will be equal to 41% of Adjusted Operating Income in
excess of the Target Adjusted Operating Income. If Adjusted Operating Income is
less than the Target Adjusted Operating Income then there will not be a Bonus
Pool and no bonuses will be payable pursuant to this Bonus Plan.

Subject to adjustment by the administrator of this Bonus Plan, “Adjusted
Operating Income” equals operating income generated by the Company’s Harvard
Apparatus reporting unit for the year ended December 31, 2007 as calculated in
accordance with U.S. generally accepted accounting principles (“GAAP”) adjusted
for amortization of intangible assets, costs of restructuring, fair value
adjustments of inventory and backlog related to acquisitions, the impact of
stock compensation expense recognized under Statement of Financial Accounting
Standards No. 123 (revised 2004), Share-Based Payment (SFAS 123R), and the
effect of this Bonus Plan, if any, with such further adjustments as may be
approved by the administrator of this Bonus Plan. Adjusted Operating Income
shall also be reduced by an amount equal to the product of (1) the purchase
price, as determined by the administrator of this Bonus Plan, of each direct or
indirect acquisition of assets or a business completed during 2007 that is
included in the Company’s Harvard Apparatus reporting unit (including
acquisition related costs and expenses and the amount of any debt assumed in the
acquisition) multiplied by (2) the Return Percentage, as set forth on Exhibit A,
prorated based on the number of days in 2007 such acquired assets or business is
included in the results of the Company’s Harvard Apparatus reporting unit.

 



--------------------------------------------------------------------------------

3. Bonus Payments.

The amount of the bonus payments to be made to each Participant will equal such
Participant’s Bonus Ratio (as defined below) multiplied by the total Bonus Pool;
provided that each Participant’s bonus payment will not exceed such
Participant’s Maximum Bonus; provided that no Participant shall be entitled to
receive any bonus payment under this Bonus Plan unless such Participant remains
as an employee of the Company or one of its direct or indirect subsidiaries
through the date on which payment occurs pursuant to the following sentence. The
calculation of the bonus payments will be made by the administrator of this
Bonus Plan on or before March 15, 2008 and payment of each Participant’s bonus
payment will be made on or before March 15, 2008.

Each Participant’s “Bonus Ratio” will equal (A) such Participant’s Maximum Bonus
divided by (B) the sum of the Maximum Bonuses of all of the Participants.

Each Participant’s “Maximum Bonus” will be determined by the administrator of
this Bonus Plan on or prior to the payment of bonuses pursuant to this Bonus
Plan. The Maximum Bonus for Mark A. Norige will be $60,000; provided that his
Maximum Bonus may be increased to up to $100,000 at the discretion of the
administrator of this Bonus Plan based on his performance during 2007.

4. Administration. The Chief Executive Officer of the Company shall generally be
the administrator of this Bonus Plan and have the power and authority at any
time to adopt, alter and repeal such rules, guidelines and practices for
administration of this Bonus Plan and for such officer’s own acts and
proceedings as such officer shall deem advisable; to interpret the terms and
provisions of this Bonus Plan (including any related written instruments); to
make all determinations such officer deems advisable for the administration of
this Bonus Plan; to decide all disputes arising in connection with this Bonus
Plan; and to otherwise supervise the administration of this Bonus Plan;
provided, however, that, to the extent this Bonus Plan applies to the Chief
Executive Officer, Mr. Norige or any other executive officer of the Company, the
Compensation Committee shall be the administrator of this Bonus Plan and shall
have all of such power and authority. All decisions and interpretations of the
administrator of this Bonus Plan shall be binding on all Participants.

5. Termination. This Bonus Plan shall terminate upon the earlier of (a) the
determination by the administrator of this Bonus Plan that no bonuses are
payable under this Bonus Plan or (b) the payment by the Company of all bonuses
payable under this Bonus Plan.

 

2